t c memo united_states tax_court greenberg brothers partnership a k a lone wolf mcquade associates and richard m greenberg tax_matters_partner petitioner v commissioner of internal revenue respondent cinema '84 richard m greenberg tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date thomas e redding for participants edwin a locke jr and karin m locke joseph f long and gerald a thorpe for respondent memorandum opinion powell special_trial_judge these consolidated cases are before the court on participants edwin a locke jr and karin m locke's collectively the lockes motion to dismiss for lack of jurisdiction respondent concedes that the filing of a petition in bankruptcy by mr locke divested this court of jurisdiction over mr locke and his partnership items pursuant to sec_6231 and c and sec_301_6231_c_-7t a temporary proced admin regs fed reg date the bankruptcy rule the primary issue is whether the operation of the bankruptcy rule also divests this court's jurisdiction over mrs locke who is deemed a partner and a party to these proceedings subject_to the unified_audit and litigation procedures of sec_6221 through enacted by the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_648 by virtue of having filed joint income_tax returns with mr locke background greenberg brothers partnership a k a lone wolf mcquade associates and cinema '84 the partnerships are two of a number of partnerships formed to purchase and exploit the rights to certain films the general partners of those partnerships were richard m greenberg and or a frederick greenberg respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on its partnership returns for the years in issue greenberg brothers partnership a k a lone wolf mcquade associates claimed loss deductions based on the alleged purchase of the films lone wolf mcquade and strange invaders on its partnership returns for the years in issue cinema '84 claimed continued began an examination of these partnerships at some point in the mid-1980's as part of a national project focusing on the various partnerships of the greenberg brothers respondent issued notices of final partnership administrative adjustments fpaa's to the tax_matters_partner tmp for each of the partnerships determining adjustments to partnership items for the following partnership taxable years docket no fpaa date partnership taxable years date date petition date date date at the time the petitions in these cases were filed the principal_place_of_business for each partnership was located at greenwich connecticut the lockes were married and filed joint federal_income_tax returns for the years at issue mr locke's investment in these partnerships was purchased only in his name the schedules k-1 issued by the partnerships were issued solely in the name of mr locke on date mr locke filed a petition in bankruptcy with the u s bankruptcy court for the southern district of new york mr locke subsequently was granted a discharge by order of continued loss deductions based upon the alleged purchase of the motion picture the terminator starring arnold schwarzenegger as well as such films as the howling ii return of the living dead perfect strangers a breed apart and special effects the bankruptcy court dated date mrs locke did not file a petition in bankruptcy discussion the tefra provisions pursuant to the tefra provisions the tax treatment of partnership items generally is to be determined at the partnership level see 87_tc_783 partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a - a i proced admin regs nonpartnership_items are items that are not partnership items sec_6231 this court's jurisdiction of a partnership action is predicated upon the mailing of a valid fpaa by the commissioner to the tmp and the timely filing by the tmp or other eligible_partner of a petition seeking a readjustment of partnership items rule c 92_tc_363 affd without published opinion 899_f2d_1225 9th cir neither the lockes nor respondent disputes that the fpaa's were valid and that the petitions were timely filed in these cases for purposes of the tefra provisions sec_6231 defines a partner as follows a a partner in the partnership and b any other person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership sec_301_6231_a_2_-1t a temporary proced admin regs fed reg date provides that a spouse who files a joint_return with an individual holding a separate interest in the partnership shall be treated as a partner for purposes of the tefra provisions and is permitted to participate in administrative and judicial proceedings sec_6226 provides that if a partnership action is brought under sec_6226 or b each person who was a partner in such partnership at any time during the year in issue shall be treated as a party to such action however sec_6226 provides in pertinent part that sec_6226 shall not apply to a partner after the day on which the partnership items of such partner for the particular partnership taxable_year become nonpartnership_items by reason of one of the events described in sec_6231 sec_6231 provides in part that for purposes of the tefra provisions the partnership items of a partner shall become nonpartnership_items as of the date a change occurs under subsection c of sec_6231 sec_6231 provides that in certain special enforcement areas the secretary may provide by regulations for the conversion of a partner's partnership items into nonpartnership_items 89_tc_198 see h conf rept pincite 1982_2_cb_600 pursuant to this grant of authority the secretary promulgated the so-called bankruptcy rule which provides as follows a bankruptcy the treatment of items as partnership items with respect to a partner named as a debtor in a bankruptcy proceeding will interfere with the effective and efficient enforcement of the internal revenue laws accordingly partnership items of such a partner arising in any partnership taxable_year ending on or before the last day of the latest taxable_year of the partner with respect to which the united_states could file a claim for income_tax due in the bankruptcy proceeding shall be treated as nonpartnership_items as of the date the petition naming the partner as debtor is filed in bankruptcy sec_301_6231_c_-7t a temporary proced admin regs fed reg date the effect of the conversion is to remove the debtor-partner from the partnership proceeding and subject the converted items to the deficiency procedures applicable to the partner's individual tax case computer programs lambda ltd v commissioner supra pincite nature of mrs locke's interest in the partnerships in order to assess the impact of the bankruptcy rule upon mrs locke we must first ascertain the nature of her interest if any in the partnerships state law determines ownership of property and federal_income_tax liability follows ownership 403_us_190 on these records other than mrs locke's unsupported assertion on brief that she and mr locke resided in new york during the years in issue there is no evidence before us of where the lockes resided at the time the partnership interests were purchased although statements in briefs do not constitute evidence rule b 90_tc_1248 respondent has not suggested that another state's law should apply therefore we apply the laws of new york to ascertain the nature of mrs locke's interest if any in mr locke's partnership investments new york law unlike that of community_property states does not entitle each spouse to a present vested interest in so-called marital property during marriage n y dom rel law sec b mckinney schurm v union natl bank n y s 2d n y sup ct new york thus permits each spouse to hold control encumber or dispose_of separate the concept of marital property is reflected in new york's domestic relations law under the equitable distribution provisions marital property is broadly defined as all property acquired by either or both spouses during the marriage regardless of the form in which title is held n y dom rel law sec b c mckinney see o'brien v o'brien n e 2d n y in contrast n y dom rel law sec b d mckinney provides a narrow enumeration of what constitutes separate_property because equitable distribution applies only to the distribution_of_property in divorce and similar matrimonial actions n y dom rel law sec b supra it does not purport to alter new york's common- law rules of property schurm v union natl bank n y s 2d n y sup ct property see n y dom rel law sec_50 mckinney n y gen oblig law sec mckinney in the instant cases the parties have stipulated that mr locke purchased the partnership interests in his name and that the partnerships issued all schedules k-1 solely in mr locke's name we conclude that mrs locke had neither a joint interest in mr locke's partnership investments nor a separate interest in the partnerships analysis under tefra the parties agree that as of the date mr locke filed a voluntary petition in bankruptcy all partnership items attributable to him were converted to nonpartnership_items by conjunctive operation of the bankruptcy rule and sec_6231 and c as a result of that conversion this court in these n y dom rel law sec_50 mckinney provides that property real or personal owned by a married woman shall continue to be her sole and separate_property as if she were unmarried n y gen oblig law sec mckinney provides that a married woman has all the rights in respect to property real or personal and the acquisition use enjoyment and disposition thereof as if she were unmarried these provisions were enacted to abrogate the common-law rule entitling the husband to all rents and profits from his wife's real_property and absolute rights in his wife's personal_property see practice commentaries to n y dom rel law sec_50 mckinney when construed in conjunction with the equitable distribution statute these provisions confirm that property acquired by either spouse during marriage is separate_property unless otherwise determined in a proceeding for equitable distribution under n y dom rel law sec b mckinney practice commentaries to n y dom rel law sec_50 supra partnership proceedings does not have jurisdiction with respect to mr locke pursuant to sec_6226 and f the parties further agree that mrs locke's status as a partner for tefra purposes derives solely from the joint income_tax returns she filed with mr locke sec_6231 sec_301_6231_a_2_-1t a temporary proced admin regs fed reg date it is also undisputed that by the filing of joint returns mrs locke became jointly and severally liable for any taxes due thereon sec_6013 the parties diverge however on whether the conversion of mr locke's partnership items to nonpartnership_items pursuant to the bankruptcy rule has any impact upon our jurisdiction over mrs locke in these proceedings mrs locke posits that mr locke's status as a debtor in a bankruptcy proceeding has a twofold effect upon her first she contends that any partnership items that could be adjusted in the tefra proceeding that would affect her tax_liability are converted to nonpartnership_items thereby removing the basis for this court's subject matter jurisdiction under sec_6226 with regard to her second she argues that because her tax_liability is no longer determined in whole or in part by taking into account directly or indirectly partnership items of the partnership she ceases to be a partner within the meaning of sec_6231 and consequently must no longer be within the personal jurisdiction of this court under sec_6226 significantly mrs locke is unable to point to any statute or regulation explicitly divesting this court of jurisdiction over her as a necessary concomitant to the conversion of mr locke's partnership items under the bankruptcy rule the bankruptcy rule provides that the partnership items of such a partner shall be treated as nonpartnership_items as of the date the petition naming the partner as debtor is filed in bankruptcy sec_301_6231_c_-7t a temporary proced admin regs fed reg date emphasis added mrs locke does not contend that she ever was in bankruptcy and thus she is not within literal application of this rule instead mrs locke makes an interpretative argument based upon sec_6226 that section provides that this court loses personal jurisdiction over a partner after the day on which the partnership items of such partner became nonpartnership_items by reason of certain events including the naming of the partner as a debtor in bankruptcy emphasis added to bring herself within the ambit of sec_6226 mrs locke argues that the quoted language should be interpreted to mean the partnership items related to such partner we disagree with mrs locke's construction of the statute the language in sec_6226 parallels that of the bankruptcy rule both are specific in targeting only the debtor and in converting only the partnership items of the debtor moreover mrs locke's expansive reading of sec_6226 is contrary to the fundamental principle of statutory construction that where a statute is clear on its face unequivocal evidence of legislative purpose is required to override the plain meaning of the words used 83_tc_742 as mrs locke has proffered no such evidence we decline to adopt the broad interpretation urged upon us respondent argues that the resolution of this issue is controlled by this court's decision in 99_tc_325 in dubin this court addressed the impact of the bankruptcy rule upon a taxpayer who held a joint interest in a partnership with her husband and with whom she had filed a joint_return the taxpayer's husband was named as a debtor in a bankruptcy proceeding prior to the issuance of a single notice_of_deficiency that disallowed certain partnership losses and credits the taxpayer filed a motion to dismiss for lack of jurisdiction on the ground that respondent's notice_of_deficiency was invalid for failure to comply with the tefra procedures we noted that sec_6231 provides a general_rule subject_to regulatory exception that spouses with a joint interest in a partnership are treated as one person or partner we reasoned that sec_301_6231_a_12_-1t a temporary proced admin regs fed reg date supersedes that rule by providing that with certain narrow exceptions spouses holding a joint interest are to be treated as two distinct partners we concluded our analysis as follows because the focus in the bankruptcy rule is limited to the partner's status as a debtor in bankruptcy we are compelled here to look only to petitioner's status since she is the only partner before us and although she is a partner she is not in bankruptcy accordingly we find the bankruptcy rule to be inapplicable dubin v commissioner supra pincite because the taxpayer was unaffected by the conversion of her husband's partnership items we held the notice_of_deficiency issued to the taxpayer to be invalid we recognize that dubin v commissioner supra involved a joint partnership_interest arising under community_property law thereby implicating different statutory and regulatory provisions than those here at issue however we see no meaningful distinction between the provisions applicable to a spouse whose partner status derives from community_property principles viz a our decision in 99_tc_325 reflected our interpretation that for purposes of the bankruptcy rule the term person as used in sec_6231 is synonymous with the term partner in sec_301_6231_a_12_-1t a temporary proced admin regs fed reg date joint partnership_interest and a spouse who is deemed a partner because a joint_return was filed cf estate of callaway v commissioner tcmemo_1998_99 in addition we note that the policy behind the bankruptcy rule is inapplicable to mrs locke's situation the purpose for the bankruptcy rule is to prevent the automatic_stay of u s c sec_362 from impeding the tefra proceeding see computer programs lambda ltd v commissioner t c pincite title u s c sec_362 generally provides that the filing of a bankruptcy petition operates as a stay of the commencement or continuation of a proceeding before the tax_court concerning the debtor see 105_tc_387 since other partners are unaffected by the resolution of a debtor-partner's bankruptcy proceeding the tefra proceeding should not be delayed pending the outcome of a single partner's bankruptcy proceeding mrs locke is not a debtor in a bankruptcy proceeding consequently there is no concern about an automatic_stay and thus no reason to convert indeed the relevant regulatory provisions utilize similar language in their treatment of a partner with a direct interest eg through community_property and an indirect interest through filing of a joint_return compare sec_301_6231_a_12_-1t a temporary proced admin regs supra thus both spouses are permitted to participate in administrative and judicial proceedings with sec_301_6231_a_2_-1t a temporary proced admin regs fed reg date thus the spouse who files a joint_return with a partner will be permitted to participate in administrative and judicial proceedings her partnership items to nonpartnership_items and remove her from these proceedings in sum mrs locke may not harness the bankruptcy rule as an expedient to ride mr locke's coattails out of these tefra proceedings we hold that mrs locke's partnership items did not convert to nonpartnership_items at the time that mr locke's partnership items converted to nonpartnership_items pursuant to the bankruptcy rule and therefore she remains a party subject_to this court's jurisdiction allocation of partnership items by amended petitions the lockes request that this court determine the proper allocation of partnership items between them mrs locke maintains that even if she remains a party to these proceedings her joint_and_several_liability neither endows her with a separate ownership_interest in mr locke's partnership investments nor creates partnership items allocable to her thus she requests that we allocate percent of the partnership investments to mr locke and zero percent to her nothing in either the bankruptcy rule or the statute allows such an allocation of partnership items between spouses sec_6226 vests this court with subject matter jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the fpaa relates and the proper allocation of such items among the partners we have considered all the other arguments made by the parties and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued denying the motion to dismiss for lack of jurisdiction as to karin m locke and granting the motion to dismiss for lack of jurisdiction as to edwin a locke jr also without merit is mrs locke's argument that a failure to allocate percent of the partnership interests to mr locke could potentially result in double_taxation respondent is entitled to have any_tax liability arising from mr locke's investments in the partnerships satisfied only once see 44_tc_420 full payment of a joint_and_several obligation by one obligor extinguishes the liability of all obligors 98_tc_383 dolan v commissioner supra pincite
